United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                      May 9, 2005
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-30957
                                      Summary Calendar



       NADIA RHODES,

                                                           Plaintiff-Appellant,

                                             versus

       ROUSE’S ENTERPRISES, L.L.C.,

                                                           Defendant-Appellee.


                   Appeal from the United States District Court for
                          the Eastern District of Louisiana
                            (USDC No. 2:03-CV-1383-T)
           _______________________________________________________


Before REAVLEY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

       The district court did not err in granting Rouse’s Enterprises’ motion for summary

judgment, as Rhodes failed to raise an issue of material fact. Rhodes admits and the

record is clear that at the time of her injury, Rhodes was not eligible for a leave of



       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
absence because she had not been with the company for six months. Rhodes also admits

that she was physically unable to perform her job, whether due to her pregnancy or her

on-the-job injury. The discrepancy in the record as to what date Rhodes was actually

terminated is not material to Rhode’s discrimination or retaliation claims. Rhodes failed

to establish a prima facie case of discrimination because she did not identify a

nonpregnant employee who was granted leave under similar circumstances. See

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Finally, there was no

causal connection between Rhodes’ termination and her filing of a worker’s

compensation claim. AFFIRMED.




                                             2